

115 HR 2720 IH: Procurement Fraud Prevention Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2720IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Ms. Pingree (for herself, Mr. Larsen of Washington, Ms. Shea-Porter, and Mr. Courtney) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require notice of cost-free Federal procurement technical assistance in connection with registration of small business concerns in procurement systems. 
1.Short titleThis Act may be cited as the Procurement Fraud Prevention Act. 2.Notice of cost-free Federal procurement technical assistance in connection with registration of small business concerns in procurement systemsThe Administrator of General Services, in consultation with the Director of the Office of Management and Budget, shall establish procedures to ensure that any notice or direct communication regarding registration of a small business concern in a procurement system contains information about cost-free Federal procurement technical assistance services that are available through the Small Business Administration, Procurement Technical Assistance Centers of the Defense Logistics Agency, the Department of Commerce (including the Minority Business Development Agency), and other Federal agencies and programs. 
